Citation Nr: 0300962	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-09 640	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Marine Corps from December 1969 to August 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2001 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD). 

The record shows that the claimant's appeal for service 
connection for PTSD was previously denied by Board 
decision of November 11, 1995.  In June 2001, the claimant 
undertook to reopen his claim for service connection for 
PTSD by submitting additional evidence.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 
38 CFR § 3.159(c)(4)(iii), effective August 29, 2001, 
governing reopening of previously and finally denied 
claims, the provisions of this final rule apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but 
not decided by VA as of that date.  As the instant claim 
to reopen was filed on June 27, 2001, the revised 
regulations pertaining to reopened claims are applicable 
to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter 
of July 2, 2001, which informed them of VA's duty to 
notify them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would 
be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was 
required to provide and what evidence the VA would attempt 
to obtain).  The RO letter of July 2, 2001, also notified 
the claimant and his representative that new and material 
evidence was needed to reopen his claim for service 
connection for PTSD, and provided a definition of new and 
material evidence.  In addition, that letter informed the 
claimant and his representative of VA's duty to assist 
them by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the 
claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Statement of the Case informed the claimant 
and the veteran that should efforts to obtain records 
identified by the claimant or the veteran prove 
unsuccessful for any reason which the claimant could 
remedy, the VA would notify the claimant and his 
representative and advise them that the ultimate 
responsibility for furnishing such evidence lay with the 
claimant.  

The claimant and his representative were also provided a 
Statement of the Case on October 15, 2001, and a 
Supplemental Statement of the case on December 4, 2001, 
which informed them of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent 
law and regulations pertaining to service connection; the 
pertinent law and regulations governing the reopening of 
previously finally denied claims, the decision reached, 
and the reasons and bases for that decision.  In addition, 
that Statement of the Case informed the claimant and his 
representative of VA's duty to assist them by obtaining 
all evidence in the custody of military authorities or 
maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and which the claimant identified and provided 
record release authorizations permitting VA to obtain 
those records.  Further, that Statement of the Case 
informed the claimant and the veteran that should efforts 
to obtain records identified by the claimant or the 
veteran prove unsuccessful for any reason which the 
claimant could remedy, the VA would notify the claimant 
and his representative and advise them that the ultimate 
responsibility for furnishing such evidence lay with the 
claimant.  

The Board finds that all relevant evidence necessary for 
an equitable disposition of the instant appeal has been 
obtained by the RO, and that VA's duty of notification to 
the claimant and his representative of required 
information and evidence and of its duty to assist them in 
obtaining all evidence necessary to substantiate the issue 
on appeal have been fully met.  The RO has obtained the 
claimant's complete service medical, personnel, and 
administrative records, as well as all private or VA 
medical evidence identified by the claimant, and has 
afforded him a VA psychiatric examination in February 1991 
and June 1991.  Neither the appellant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there 
is no question that the appellant and his representative 
were fully notified and aware of the type of evidence 
required to substantiate the claim.  In view of the 
extensive factual development in the case, as demonstrated 
by the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid 
in substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met.

2.  The claimant did not serve in combat against the enemy 
while on active duty.

3.  A Board decision of November 1995 denied service 
connection for PTSD; that decision constitutes a final 
appellate determination with respect to that claim.

4.  On June 27, 2001, the claimant undertook to reopen his 
claim for service connection for PTSD by submitting 
additional evidence.

5.  The additional evidence submitted since the final 
Board decision of November 1995 includes no evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  


CONCLUSION OF LAW

New and material evidence not having been submitted to 
reopen the claim for service connection for PTSD, that 
claim is not reopened.  38 U.S.C.A. §§ 5108, 5107(a) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

A.  The following paragraphs describe the evidence that 
was part of the record when the Board of Veterans' Appeals 
denied the veteran's claim in November 1995.

The claimant served on active duty in the United States 
Marine Corps from December 1969 to August 1975.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in August 
1975, made no mention of an acquired psychiatric disorder, 
including PTSD.  

The claimant's service entrance examination, conducted in 
October 1969, disclosed no psychiatric defects or 
abnormalities, and his psychiatric evaluation was normal.  
His service medical records show that he was seen in 
September 1972 with complaints about experiencing 
difficulties handling personal problems, and that his main 
problem was controlling his hostile desire of "going into 
town and smashing people."  On psychiatric consultation, 
the claimant complained of several problems relating to 
his involvement with a Philippine woman.  The interviewing 
psychiatrist also stated that there was an obvious forgery 
on the claimant's service record showing that he had not 
been recommended for reenlistment, and that the command 
had not yet cleared that up, which resulted in additional 
feelings of hostility in the claimant.  He was noted to 
have minimal insight, strong underlying hostility directed 
everywhere, and inability to trust others, but his memory 
was intact, he had normal associations, and there was no 
evidence of delusions or hallucinations.  The impression 
was immature personality, and he was considered a 
reliability risk.  In July 1973, the claimant requested a 
reliability status evaluation, and was referred for a 
psychiatric consultation, with a provisional diagnosis of 
inadequate personality.  A July 1973 psychiatric 
consultation cited the claimant's prior evaluation and 
diagnosis of "immature personality" in September 1972, and 
that he was then considered a reliability risk following 
an altercation with a Filipino woman while stationed at 
Subic Bay.  Mental status examination disclosed that the 
claimant was pleasant, cooperative, and in good spirits, 
with no evidence of anxiety or psychotic thinking, intact 
intellectual functioning, and adequate judgment.  No 
psychiatric diagnosis was shown, and it was indicated that 
there were no contraindications for a return to duty in 
the Philippines.  The claimant's service medical records 
are silent for complaint, treatment, findings or diagnosis 
of a psychiatric disability during his period of active 
service.  A report of medical examination of the claimant 
for extension, conducted in February 1974, disclosed no 
psychiatric defects or abnormalities, and his psychiatric 
evaluation was normal.  On service separation examination 
in August 1975, no psychiatric defects or abnormalities 
were found, and the claimant's psychiatric evaluation was 
normal.  

A report of VA general medical examination of the 
claimant, conducted in November 1975, shows that no 
neuropsychiatric disorder was found.  

A hospital summaryand treatment records from St. Dominic's 
Memorial Hospital, dated in January and February 1988, 
disclosed no complaint, treatment, findings of diagnosis 
of PTSD or other psychiatric disability. 

In February 1991, the claimant sought service connection 
for PTSD, asserting that he had been diagnosed with that 
condition at the VAMC, Salt Lake City, on the previous 
day.  The RO requested medical records of the claimant 
from the VAMC, Salt Lake City, dated in February 1991. 

A VA hospital summary from the VAMC, Salt Lake City, dated 
in February 1991, shows that the claimant was admitted 
with complaints of depression and blackout spells, and 
evaluated by three doctors.  Mental status examination 
revealed that the claimant was neatly dressed, well-
oriented, alert, pleasant and cooperative, with goal-
directed speech, and a good attention span.  He had a 
somewhat restricted affect, but was able to laugh and 
joke, stated that he felt good, and denied appetite or 
sleep problems.  He denied suicidal ideation, stated that 
he had a good self-image, had no worries, and denied being 
aggressive.  His judgment was good, and his intelligence 
average.  He related that he had been married for 18 
years, with one son and one daughter, and described his 
marriage as a good one and his relationship with his son 
and daughter as good.  He stated that he had contact with 
all 8 of his brothers and sisters, and that he spent most 
of his time with his family.  He related that he had 
attended welder's school, and had been employed as a 
welder from 1977 to 1986, but worked on and off from 1986 
to 1990, because of "blackouts and depression", but had 
worked steadily at one job since March 1990.  He reported 
occasional alcohol and marijuana use, and stated that he 
enjoyed hunting, playing pool with his son, shooting his 
several guns, and reading.  The claimant expressed an 
interest in obtaining financial assistance from the VA.  

The claimant further related that while serving in the 
Philippines in 1972, his Executive Officer asked him to 
gather information on a drug operation in the Philippine 
jungle; that a friend of his was killed, hacked to pieces 
with an ax; and that he apprehended one of the killers two 
days later.  He further related two other incidents which 
he cited as "painful to him", but did not describe, and 
stated that he loved the excitement and danger of the work 
in the Philippine jungle.  

Psychological testing of the claimant produced a score of 
24 on the Beck Depression Inventory, consistent with 
moderate depression, while his MMPI profile suggested 
psychological distress, and was consistent with scores of 
individuals who present themselves as physically ill, with 
somatic complaints that include dizziness and blackout 
spells.  It was noted that his score on the MMPI suggested 
that the claimant might be consciously exaggerating or 
malingering in an attempt to obtain some goal.  His score 
on the Mississippi Scale of Combat-related PTSD was 116, 
falling into the PTSD category, but the examining 
psychologist noted that the claimant did not serve in 
Vietnam, but claimed traumatic experiences while serving 
in the Philippines.  The claimant's problems were 
identified as major depression, and possible PTSD.

In an RO stressor development letter of May 1991, the RO 
asked the claimant to complete and submit a detailed 
statement of any event or events during active service 
which he felt caused a nervous disorder, including the 
specific names, dates, locations, and units of assignment 
of himself or others who had been killed.  He was also 
asked to provide a description of the symptoms caused by 
his nervous condition and to state how long those symptoms 
had been present, to provide his work history since 
service separation, to provide a list of physicians who 
had treated him for his claimed nervous condition, and to 
provide statements from other persons who know of his 
condition.  

In a Statement in Support of Claim (VA Form 21-4138), 
received in May 1991, the claimant asserted that a friend 
was killed in 1972 during a drug investigation at Cubic 
Point in the Philippines; that he could not remember the 
friend's name, other than "[redacted]"; that the claimant and 
another individual found the mutilated body in the jungle 
across from the Marine Barracks; that this incident was 
not documented in any way; that he feels that this 
incident led him to kill another individual while 
patrolling the Naval Magazine outside Cubic Point; that 
neither of these incidents were documented in any way; and 
that he assisted in capturing a individual named 
"[redacted]", one of the individuals responsible for the 
killing of "[redacted]".  He further related that he feels that 
he had a nervous breakdown in 1974 while stationed at San 
Miguel Naval Base.  The claimant included a report of his 
employment history from 1977 to the present, and stated 
that he had been treated for a nervous condition in 1984-
1985 by a Dr. Herding at San Juan Regional Medical Center, 
Farmington, New Mexico; by a Dr. Randle at St. Dominic 
Medical Center, Jackson, Mississippi; and by Drs. 
McAllister, Steifel, and Weaver at the VAMC, Salt Lake 
City.  No dates of that treatment were provided.  The 
cited treatment records from Dr. Randle at St. Dominic 
Medical Center, Jackson, Mississippi; and by Drs. 
McAllister, Steifel, and Weaver at the VAMC, Salt Lake 
City, were obtained and are of record.  

The RO obtained medical treatment records from St. 
Dominic's Memorial Hospital and from a Dr. Randle, dated 
in January and February 1988, showing that the claimant 
was hospitalized for two weeks in mid-January for 
evaluation of seizures.  The claimant was noted to have a 
prior history of seizures, and to have stopped taking his 
medication approximately two days prior to this seizure.  
A CT scan of the head was normal, while an 
electroencephalogram was extremely abnormal.  The claimant 
was remedicated with Dilantin and had no further seizures.  
The impression was seizure disorder.  There was no 
demonstration or diagnosis of PTSD or other psychiatric 
disorder.  

In June 1991, the RO obtained the claimant's complete 
service personnel and administrative records.  Those 
records show that the claimant received no awards or 
decorations for valor; that he never worked as a security 
operative, but served as a guard at the Marine Barracks, 
U. S. Navy Base, Subic Bay, Republic of the Philippines, 
from March 6, 1972, to June 3, 1973, when he was 
transferred to the Camp Pendleton; that he was promoted to 
platoon sergeant on September 5, 1974; that he again 
served as a guard and maintenance man at the Marine 
Barracks, U.S. Navy Base, Subic Bay, Republic of the 
Philippines, from August 10, 1973, to August 22, 1975, 
when he was transferred to the Marine base, Treasure 
Island, for service separation.  Those records are silent 
for any evidence or indication that the claimant had any 
duties or assignments other than as indicated while 
serving in the Republic of the Philippines.  

A report of VA psychiatric examination, conducted in June 
1991, cited the claimant's "complicated history" while 
serving in the Philippines from 1972 to 1973, and from 
1973 to 1975, including assertions that he worked in 
security and had several stressful experiences which he 
felt caused his current symptoms.  The claimant related 
that he experienced symptoms of chronic nervousness, 
avoiding people, avoiding crowds, panic attacks, violent 
nightmares, severe depression, dissociative episodes, a 
sense of hopelessness, and episodes of threatening his 
wife and children.  He related that he had been 
hospitalized at the VAMC, Salt Lake City, in March 1991, 
for PTSD symptoms, and underwent psychological testing.  
The claimant described an incident in the Philippines in 
which he was involved  in some type of drug investigation 
and one of his friends was killed and mutilated by a "drug 
lord"; that he found the body and became angry and 
hostile, later going into the jungle and killing someone.  
He further asserted that his tour of duty in the 
Philippines ended, and he was returned to the United 
States; that he was seen by a psychiatrist before being 
allowed to "reenlist"; that he returned to the Philippines 
from 1973 to 1975, where he had the same job; that he was 
struck by a truck driven by a man who wanted to kill him 
because the claimant was interfering with his work, but 
the claimant got to him first and killed him; and that 
while he was in the Philippines, he committed a lot of 
murders.  He further related that he had a nervous 
breakdown in 1974, and was seen at San Miguel Naval Base.  
The claimant further described a fairly dysfunctional home 
life and pre-military life.

Mental status examination disclosed that the claimant was 
alert, well-oriented and calm, with poor eye contact, and 
an anxious and sad mood.  His affect was labile, with some 
paranoia, anxiety and sadness, and his thought content was 
vague and circumstantial and difficult to re-direct, and 
was negative for hallucinations or suicidal ideation, but 
positive for homicidal and paranoid ideation.  Memory was 
adequate, judgment was fair, and calculations were slow 
but accurate. The Axis I diagnostic impression was PTSD, 
moderate, preexisting condition exacerbated by service, 
while the Axis II diagnostic impression was personality 
disorder, not otherwise specified, severe, with antisocial 
traits, and his Axis V Global Assessment of Functioning 
(GAF) Score was currently 40, 50 in the last year.  The 
examiner indicated that his diagnosis was based upon a 
symptom report provided by the claimant, and a history of 
trauma and violent actions recounted by the claimant.  
That hospital summary further showed that the examining 
psychiatrist called attention to some symptoms of PTSD in 
the veteran, and speculated that the claimant had pre-
existing symptoms of PTSD since he was a child, prior to 
service-entry; that this condition led him to become quite 
paranoid of people and suspicious  of their motives; that 
when he ended up in the Philippines in the drug-
investigation unit, he found an outlet for a lot of that 
paranoia and found some reinforcement there; that such 
pre-existing symptoms of PTSD had increased in severity 
since the time of the claimant's committing these murders 
in the Philippines.  He further asserted that an LP 
(limited profile) was done during service for chronic 
fatigue.  

A rating decision of July 1991 denied service connection 
for PTSD, noting that no actual diagnosis of PTSD was 
shown in the record; that the claimant was diagnosed with 
a personality disorder while on active duty; and that the 
claimant's alleged stressors were unverified and 
unverifiable.  The claimant and his representative were 
notified of that determination and of his right to appeal 
by RO letter of August 2, 1991, which included a copy of 
that rating decision.  

The claimant submitted a Notice of Disagreement in June 
1992 taking issue with the denial of his claim for service 
connection for PTSD.  He further submitted a copy of an 
applications for Social Security Adminsitration (SSA) 
disability benefits, dated in April 1991, seeking benefits 
based upon epilepsy, PTSD, depression, and a dissociative 
disorder; a SSA award letter showing that he was found to 
be entitled to benefits under the Social Security Act, 
effective in September 1991, as well as lay statements 
from his wife, mother, and sister, received in December 
1992.  The lay statement from his wife related her 
observations and conclusions concerning the claimant's 
mental status and behavior at intervals between 1974 to 
May 1992, while the lay statement from his mother 
expressed her opinion that the claimant was a "happy, 
well-adjusted boy" when he went into the service, but was 
now moody and had some kind of "spells", and the lay 
statement from his sister related her observations and 
conclusions concerning the claimant's mental status and 
behavior prior to and after military service.  

A Statement of the Case was provided the claimant and his 
representative in October 1992.  That document notified 
the claimant and his representative of the issue 
addressed, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations governing 
claim for service connection for PTSD, the decisions 
reached, and the reasons and bases for that decision.  

The RO obtained additional VA medical records of the 
claimant.  A VA hospital summary and treatment records 
from the VAMC, Salt Lake City, dated in June and July 
1991, shows that the claimant was brought in by his wife 
for a voluntary admission due to complaints of depression, 
nightmares, and social withdrawal.  It was noted that he 
had previously be seen at that facility on two occasions 
with complaints of anxiety, depression and paranoia, and 
was presumed to have PTSD secondary to war-related events.  
It was noted that on both prior admission, there were no 
signs of depression, and that the claimant looked quite 
good in contrast to his wife's history of questionable 
depression and previous suicide attempts.  Prior to the 
current admission, the claimant reportedly had a fight 
with his son, quit his job, and sat around the house 
drinking coffee, and it was noted that he had lost his 
vehicle and his home to repossession.  Mental status 
examination revealed that the claimant was alert and well-
oriented, complained of buzzing in his ears and hearing 
voices commanding him to kill someone, and of having 
increased homicidal and suicidal ideation.  He rated a 
past history of "hits", i.e., killing other individuals.  
He related disturbed sleep, flashbacks plus nightmares, 
and increased feelings of worthlessness, anhedonia, and 
isolation, with a paranoid flavor.  He further related 
that he felt people were watching him, and he had been 
watching the windows at home.  He improved on medication, 
and the discharge diagnosis was PTSD.

A hospital summary and treatment records from the VAMC, 
Salt Lake City, dated in January 1992, shows that the 
claimant was admitted with complaints of depression, 
suicidal and homicidal thoughts, without plan, and of 
hearing a voice that he believed was the devil telling him 
that he is worthless and useless and should "blow his head 
off."  The claimant further related that his nightmares 
involved the period in which he was a hired assassin while 
stationed in the Philippines.  He reported a history of 
visual and auditory hallucinations in 1981.

Mental status examination revealed that the claimant was 
alert, cooperative, and well-oriented, with normal speech, 
a depressed mood and congruent affect, and his thought 
form was linear.  Judgment was fair to formal testing but 
impaired overall, recent and remote memory was intact, and 
he was able to perform serial seven's.  
He improved with treatment, and was without active 
homicidal or suicidal ideation at hospital discharge.  The 
Axis I diagnosis was PTSD, recurrent major depression, and 
generalized anxiety disorder by history, while the Axis II 
diagnosis was antisocial and borderline personality traits 
by history, and his Axis V Global Assessment of 
Functioning (GAF) Score was 25.  

A hospital summary and treatment records from the VAMC, 
Salt Lake City, dated in April 1992, shows that the 
claimant was admitted with a history of PTSD and 
depression, and multiple hospitalizations for suicidal and 
homicidal ideation.  The incident precipitating the 
current admission was the claimant's buying some alcohol, 
placing a gun beside his bed, and calling his sister "to 
say good-bye."  On admission, he recounted having 
nightmares for several years related to his killing 
several people while in the Philippines, and that he has 
visual and auditory hallucinations in which the devil 
comes to him in dreams and tells him he did the right 
thing, and that he should kill himself.  Mental status 
examination revealed that the claimant was neatly groomed, 
alert, and well-oriented, but refused eye contact, while 
his mood was depressed, his affect was somewhat blunted, 
and his form of thought was linear and appropriate to 
questions.  He declined memory testing questions, and his 
judgment was poor.  During hospitalization, the claimant 
improved on medication, with a much-improved mood, and no 
suicidal ideation.  He related that he wanted to be a 
bounty hunter, and was discharged with an Axis I diagnosis 
of PTSD, ethanol abuse/dependence, and recurrent major 
depression, and his Axis V Global Assessment of 
Functioning (GAF) Score was 35.  

A hospital summary and treatment records from the VAMC, 
Salt Lake City, dated in August and September 1992, shows 
that the claimant was admitted with a history of PTSD, 
major depression, dissociative states and alcohol abuse.  
The incident precipitating the current admission was the 
claimant's waking that morning in a state of confusion and 
disorientation, inability to dress or groom himself, and 
he had forgotten an appointment in the PTSD clinic.  The 
claimant asserted that he was hearing voices telling him 
"which ones to kill, and which ones not to kill."  He 
denied suicidal or homicidal ideation, ideas of reference, 
thought broadcasting or paranoid thoughts, but endorsed 
depression, marked anxiety, anhedonia, decreased appetite, 
insomnia, decreased libido, history of trauma, increased 
startle response, nightmares, emotional blunting and 
history of dissociative state.  He indicated that he had 
not taken his medication for about one month prior to 
admission, and was noted to be mildly obese.  The claimant 
related that he was in the Marine Corps from 1969 to 1975; 
that while in the Philippines he was involved in some 
extracurricular activities which resulted in the brutal 
death of a friend; that he found the friend's mutilated 
body; and that he retaliated by "tracking down, torturing 
and killing some of the responsible individuals."



Mental status examination showed that the claimant was 
poorly oriented, severely depressed with a flat affect, 
and slow speech, and his memory, attention, abstracting 
ability, judgment and insight were poor.  During 
admission, his depression and nightmares rapidly cleared 
with medication.  The diagnoses at hospital discharge 
were: Axis I: PTSD, and major depression with psychotic 
features; Axis II was history of anti-social personality 
disorder; and his Axis V Global Assessment of Functioning 
(GAF) Score was 30.  

A hospital summary and treatment records from the VAMC, 
Salt Lake City, dated in November 1992, shows that the 
claimant was admitted with a history of PTSD, major 
depression, a dissociative state and alcohol abuse.  The 
claimant was referred from the PTSD clinic after 
verbalizing increased depression and suicidal ideation, 
and complained of increased nightmares with an associated 
decrease in sleep, increased paranoia and vigilance, and 
decreased energy, decreased mood, decreased appetite, 
weight loss, hopelessness, anhedonia, feelings of guilt, 
and flashbacks related to trauma.  Mental status 
examination revealed that he was alert, cooperative  and 
well-oriented, spoke in a monotone, and exhibited a linear 
thought flow.  He appeared despondent and had a flattened 
affect, his judgment and insight were fair, and he related 
that he heard voices telling him to kill himself.  He was 
admitted and placed on medication, with prompt resolution 
of symptoms.  The diagnoses at hospital discharge were: 
Axis I: PTSD, and major depression with psychotic 
features; Axis II was history of anti-social personality 
disorder; and his Axis V Global Assessment of Functioning 
(GAF) Score was 30.  

A personal hearing was held in December 1992 before the RO 
Hearing Officer.  The claimant testified that while 
serving in the Philippines in 1972, he was ordered to take 
a squad and go down into the jungle near the Naval 
Magazine at Cubic Point and look for the body of his 
friend, [redacted], who had been missing for 10 days, was 
suspected of drug involvement, and had been reported 
murdered; that he took a squad into the jungle and found 
the mutilated body of his friend.  He further testified 
that shortly after that, he made platoon sergeant, while a 
few months after that he had a nervous breakdown one night 
in which he could not remember anything; and that he began 
having nightmares about [redacted]'s death.  He further 
testified that approximately six months later, he met an 
individual in the Philippines Constabulary who recruited 
him to do some killings for money, and that he did eight 
killings for him; and that he has been hospitalized off 
and on since January 1990, for having nightmares and 
becoming violent.  He testified that he had not been 
hospitalized at any time prior to January 1990, but 
currently attends PTSD group meetings.  The claimant's 
spouse testified as to her observations and conclusions 
concerning the claimant's current mental status and 
behavior.  A transcript of the testimony is of record.

A Hearing Officer's decision, dated in April 1993, 
confirmed the denial of the claim for service connection 
for PTSD.  A Supplemental Statement of the Case was 
provided the claimant and his representative in June 8, 
1993.  That document notified them of the issue addressed, 
the additional evidence submitted, the adjudicative 
actions taken, the pertinent law and regulations, the 
decision reached, and the reasons and bases for that 
decision.  

A Board decision of November 21, 1995, denied the appeal 
for service connection for PTSD, finding that the claimant 
did engage in combat during active service; that his 
current diagnosis of PTSD is not supported by a credible 
stressor; and that no nexus is shown between any current 
psychiatric disorder and the claimant's period of active 
service.  In addition, it was noted that if the claimant's 
uncorroborated stressors related to hit-man murders were 
true, such would have constituted misconduct on the part 
of the claimant, and that service connection may be 
granted only when a disability is not the result of the 
claimnt's own wilful misconduct, citing 38 U.S.C.A. 
§§ 105,1110 (West 1991); 38 C.F.R. § 3.301(a) (1995). 



B.  The following paragraphs describe the evidence that 
has been added to the claims folder after the Board of 
Veterans' Appeals denied the veteran's claim in Novemebr 
1995.

The claimant undertook to reopen his claim for service 
connection for PTSD on July 2, 2001, by submitting an 
application  (VA Form 21-526).  In that document, he 
reported his dates of service; that he did not serve in 
the Republic of Vietnam or in the Persian Gulf region; 
that he was not a member of the reserve or national guard; 
and that he was diagnosed with PTSD in January 1990.  

By RO letter of July 2, 2001, the claimant and his 
representative were notified of the provisions of the 
VCAA, including VA's duty to notify them of the 
information and evidence necessary to substantiate his 
claim and to assist them in obtaining all such evidence.  
That letter also informed the claimant and his 
representative which part of that evidence would be 
obtained by the RO and which part of that evidence would 
be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was 
required to provide and what evidence the VA would attempt 
to obtain).  The RO letter of July 2, 2001, also notified 
the claimant and his representative that his claim for 
service connection for PTSD had previously been finally 
denied; that new and material evidence was needed to 
reopen that claim, and provided a definition of new and 
material evidence.

In August 2001, the claimant submitted a statement in 
which he asserted that on or about 1972, he was stationed 
at the Navy Magazine, Cubic Point, Republic of the 
Philippines, when his Executive Officer, whose name he 
does not remember, came to him and told him to pick up 
another Marine by the name of PFC [redacted] for questioning 
about the disappearance of an individual named [redacted], a 
black Marine from Chicago, whose last name he cannot 
remember.  He further related that he had never asked 
[redacted] his last name.  After picking up [redacted], he was 
told to get a squad together to go into the jungle to find 
[redacted]; that he and [redacted] found [redacted] dead, with his 
head, feet, and hands severed; and that he had been beaten 
to death.  

As noted, a VA hospital summary and treatment records from 
the VAMC, Salt Lake City, dated in June and July 1991, 
shows that the claimant was brought in by his wife for a 
voluntary admission due to complaints of depression, 
nightmares, and social withdrawal.  It was noted that he 
had previously be seen at that facility on two occasions 
with complaints of anxiety, depression and paranoia, and 
was presumed to have PTSD secondary to war-related events.  
In August 2001, the claimant submitted a duplicate copy of 
the last page of the June 1991 VA PTSD examination, 
showing an Axis I diagnostic impression of PTSD, moderate, 
pre-existing condition exacerbated by service; an Axis II 
impression of personality disorder , not otherwise 
specified, severe, with antisocial traits; and an Axis V 
GAF Score of currently 40, 40 highest in past year.  

In a letter received at the RO in August 2001, the 
claimant took issue with the requirement that he submit 
evidence which is new and material to his claim for 
service-connection for PTSD, and reiterated his belief 
that he has PTSD based upon inservice stressors.  By RO 
letter of September 7, 2001, the claimant and his 
representative were notified of the evidence to be used in 
adjudicating his claim for service-connection for PTSD.  

A rating decision of September 10, 2001, determined that 
new and material evidence had not been submitted to reopen 
the claim for service-connection for PTSD.  The claimant 
and his representative were notified of that action and of 
his right to appeal by RO letter of September 17, 2001, 
with a copy of that rating decision.

The claimant filed a Notice of Disagreement in September 
2001.  By RO letter of October 1, 2001, the claimant and 
his representative were notified of his right to elect to 
have his appeal reviewed by an RO Decision Officer, or to 
pursue the traditional appeals process.  In his response, 
the claimant elected to pursue the traditional appeals 
process.   

The claimant and his representative were provided a 
Statement of the Case on October 15, 2001, which informed 
them of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and 
regulations pertaining to reopening claims for service 
connection; the pertinent law and regulations governing 
the reopening of previously finally denied claims, the 
decision reached, and the reasons and bases for that 
decision.  

In his Substantive Appeal (VA Form 9), received in 
November 2001, the claimant stated that he believed that 
his case was decided incorrectly because at no time had he 
asked for de novo review of his claim, but had requested 
the traditional appeals process.  He enclosed a duplicate 
copy of his DD Form 214MC.  

In a letter from the claimant, received in November 2001, 
he asserted that he had written to the Commandant of the 
Marine Corps requesting unit diaries and any other 
pertinent information such as copies of orders that proves 
he was there "when this thing with [redacted] went down."  He 
further stated that there were two people who could 
support his claim, but he was unable to locate them.  In 
an accompanying letter from his representative, it was 
asked that the claimant be afforded an additional 60 days 
to submit other evidence.

The claimant and his representative were provided a 
Supplemental Statement of the Case on December 4, 2001, 
which informed them of the issue on appeal, the additional 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations pertaining to claims for 
service connection; the pertinent law and regulations 
governing the reopening of previously finally denied 
claims, the decision reached, and the reasons and bases 
for that decision.  

As no further evidence was received from the claimant, the 
case was transferred to the Board on March 7, 2002.  The 
claimant and his representative were informed of that 
action by RO letter of March 7, 2002, which informed the 
claimant of his right to submit additional evidence to the 
Board, to request a hearing before the Board, or to 
appoint or change his representative, and the time limit 
for doing so.  

II.  Analysis

A.  The law applicable to the claim.

As has been noted above, this claim is not the veteran's 
first claim for service connection for PTSD.  He submitted 
a claim in February 1991.  The RO denied the claim, and he 
appealed to the Board of Veterans' Appeals.  In November 
1995, the Board of Veterans' Appeals denied his claim.  
For this reason, the claim now before the Board must be 
decided in accordance with the laws and regulations 
applicable to requests to reopen claims.

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's 
jurisdiction according to how the RO ruled.  Accordingly, 
the Board must independently address the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2002).  When a 
claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support 
thereof, a determination as to whether such evidence is 
new and material must be 

made and, if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as 
to either issue is appealable.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002);  38 C.F.R. § 3.156(a) (2002).  

Pursuant to 38 U.S.C.A. § 5108, the VA Secretary must 
reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence 
had been presented), will be evaluated in the context of 
the entire record.  Evans v. Brown, 9 Vet. App. 273 
(1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R.  § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
held the Board must first determine whether the claimant 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Then, if new and 
material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Once the evidence is found to be new and material and the 
claim is reopened, the presumption that the evidence is 
credible no longer applies.  In the following adjudication 
[i.e., de novo review], the RO must determine both the 
credibility and weight of the new evidence in the context 
of all the evidence, both old and new.  Justus v. 
Principi,  3 Vet. App. 510, 513 (1992);  Kates v. Brown,  
5 Vet. App. 93, 95 (1993).

Effective March 7, 1997, 38 C.F.R. 3.304(f) provides that 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.304 (d),(f) (2002).

In Zarycki v. Brown, 6 Vet. App. 91 (1993) the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  In Zarycki, it was noted 
that, under 38 U.S.C.A. § 1154(b), 38 C.F.R § 3.304(d) and 
(f), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence 
of a recognizable stressor during service to support a 
claim of service connection for PTSD will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993). The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  However, the Court has held 
that the Board may not rely strictly on combat citations 
or the veteran's MOS to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must 
be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will 
be required, provided that the veteran's testimony is 
found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

The requirement of 3.304(f) for "'credible supporting 
evidence' means that 'the appellant's testimony, by 
itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.'"  However, "credible 
supporting evidence" need not be service department 
evidence.  See Moreau, 9 Vet. App. at 395 (1996).  A non-
combat veteran's claim must be denied if the preponderance 
of the evidence is against the claim.  By preponderance of 
the evidence is meant that the truth of the fact in 
controversy is "more likely than not."  See Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  Conversely, a 
combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element. By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy." See Vanerson v. 
West, 12 Vet. App. 254 (1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
See Doran, 6 Vet. App. at 288-89 (1994). The veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
West v. Brown, 7 Vet. App.  70 (1994); Dizoglio, 9 Vet. 
App. at 166 (1996).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. at 395-96 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

B.  Application of the law to the veteran's claim.

The evidence of record at the time of the Board decision 
of November 1995, included the claimant's original 
application for VA disability compensation benefits, 
received in August 1975; his complete service medical 
records; a report of VA general medical examination 
conducted in November 1975; a January and February 1988 
hospital summary and treatment notes from St. Dominic's 
Memorial Hospital (Dr. Randle); another application for VA 
disability compensation benefits, received in December 
1988; a Statement in Support of Claim (VA Form 21-4138), 
received in February 6, 1991; a VA hospital summary and 
treatment records from the VAMC, Salt Lake City, dated in 
February 1991; a May 1991 RO stressor development letter 
to the claimant; a stressor letter from the claimant, 
received in May 1991; the claimant's complete service 
personnel and administrative records from the service 
department; a report of VA PTSD examination, conducted in 
June 1991; a rating decision of July 1991; the claimant's 
application for Social Security Disability benefits based 
upon epilepsy, PTSD, depression, and a dissociative 
disorder; a Social Security Administration award letter, 
showing benefit entitlement, effective in September 1991; 
lay statements from the claimant's wife, mother and 
sister, received in December 1992; VA hospital summaries 
and treatment records from the VAMC, Salt Lake City, dated 
from June to July 1991, in January 1992, in April 1992, 
from May to June 1992, from August to September 1992, and 
in November 1992; the transcript of a personal hearing 
held in December 1992 before an RO Hearing Officer; that 
Hearing Officer's decision, dated in April 1993.  

The additional evidence submitted since the final Board 
decision of November 1995 includes an application for VA 
disability compensation benefits (VA Form 21-526), 
received June 27, 2001, seeking service connection for 
PTSD; a stressor letter from the claimant, received in 
August 2001; the last page of the VA PTSD examination, 
conducted in June 1991; a letter from the claimant, 
received in August 2001; the claimant's Notice of 
Disagreement, received in September 2001; the claimant's 
Substantive Appeal (VA Form 9), with attachment, received 
in November 2001. 

The evidence submitted since the final Board decision of 
November 1995 shows that the claimant's application for VA 
disability compensation benefits (VA Form 21-526), 
received June 27, 2001, seeks service connection for PTSD, 
the identical claim previously considered and finally 
denied by the final Board decision of November 1995, and 
is not new.  The stressor letter from the claimant, 
received in August 2001, reiterates the same stressor 
allegations which were considered and rejected at the time 
of the final Board decision of November 1995, are not new.  
The last page of the VA PTSD examination, conducted in 
June 1991, is a duplicate of evidence previously 
presented, considered and rejected at the time of the 
final Board decision of November 1995.  The letter from 
the claimant, received in August 2001, merely details his 
dissatisfaction with the denial of his claim for service 
connection for PTSD by the final Board decision of 
November 1995; while his Notice of Disagreement, received 
in September 2001, and his Substantive Appeal (VA Form 9), 
with attachment, received in November 2001, likewise 
explores his dissatisfaction with the determination that 
new and material evidence had not been submitted to reoepn 
his claim for service connection for PTSD.  

Based upon the foregoing, and for the reasons and bases 
stated, the evidence submitted since the final Board 
decision of November 1995 includes no evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Accordingly, the claim for service connection for 
PTSD is not reopened, and the Board decision of November 
1995 is confirmed and remains final.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the evidence is 
not in equipoise, or evenly balanced, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

New and material evidence not having been submitted, the 
claim for service connection for PTSD is not reopened.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

